Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Huang et al. (WO2017/206826) (hereinafter Huang), as cited by applicant teaches an image encoding/decoding method, non-transitory computer readable medium storing a computer-executable program for causing a computer to perform and image coding/decoding method, an image coding/decoding apparatus capable of encoding/decoding an image in units of blocks, the image coding method, non-transitory compute readable medium and apparatus comprising: 
a first splitting unit configured to split an image into a plurality of coding tree units (e.g. pars. 12 – 14); 
a second splitting unit configured to split a coding tree unit into a plurality of blocks (e.g. pars. 12 – 14); 
a comparing unit configured to compare a division value with a threshold for determining a block group to share a quantization parameter, the division value being a value that increases as the number of times split by the second splitting means increases, the block group including a plurality of blocks of which the division value is greater than or equal to the threshold (e.g. pars. 12 – 14); 
an encoding unit/decoding unit configured to encode/decode data indicating a quantization parameter in accordance with a comparison result obtained by the comparing unit (e.g. pars. 12 – 14); and 
a filtering unit configured to perform filtering (e.g. Figs. 11 and 12, elements 1128 and 1124, and pars. 69 – 70), and
wherein, in a case where at least any block included in the block group includes a non-zero coefficient, the encoding unit/decoding unit is configured to encode/decode first data indicating the quantization parameter shared in the block group in association with the block including the non-zero coefficient (e.g. pars. 12 – 14), and
wherein, in a case here the block group consists of three blocks and the three blocks included in the block group do not include a non-zero coefficient, the encoding unit is configured not to encode the first data for the block group, and the filtering unit is configured to perform deblock filtering on the three blocks included in the block group by using a second value of quantization parameter (e.g. Fig. 6 and pars. 9 – 10, 44, and 48).  
Huang does not explicitly teach:
wherein the filtering unit is configured to perform deblock filtering using the quantization parameter, and
wherein the second value of quantization parameter is a value derived by calculating a mean value of quantization parameters for blocks other than the block group.
Li et al. (US 20160241858) (hereinafter Li), however, teaches an image encoding and decoding method, apparatus, and non-transitory computer readable medium:
wherein the filtering unit is configured to perform deblock filtering using the quantization parameter (e.g. pars. 176 – 184).
Neither Huang nor Li teach:
wherein the second value of quantization parameter is a value derived by calculating a mean value of quantization parameters for blocks other than the block group.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487   

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487